Citation Nr: 1748194	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure. 

2.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to January 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran failed to report for his requested Central Office hearing in March 2014.  He has not provided an explanation for his failure to report and has not requested to reschedule the hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

The Board previously remanded for further development in July 2014.

The issue of entitlement to service connection for residuals of a right knee disability was also included in the Remand, which was granted in a January 2017 rating decision.  As this constitutes a full award of the benefits sought on appeal, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not manifested in service or to a compensable degree within one year of separation and is otherwise unrelated to service.

2.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Diabetes Mellitus

The Veteran contends that his diabetes mellitus was as a result of exposure to Agent Orange or was present during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a) which disabilities includes Type I diabetes mellitus.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  VA currently recognizes diabetes mellitus as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2016).  For this presumption of service connection to apply, the Veteran must have either set foot in the Republic of Vietnam during the Vietnam Era, served in its inland waterways, or show actual exposure to Agent Orange in service.  Haas v Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir 2008); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran did not serve in Vietnam and is not presumed to have been exposed to herbicides during his military service.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e). 

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167(1999).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Actual exposure to herbicides is not shown in this case.  The Veteran contends that he was exposed to herbicides when cleaning up Agent Orange that had previously been used in Vietnam, while at Eielson Air Force Base (AFB).  However, he has provided no competent or credible evidence to corroborate his assertion that herbicide agents, including Agent Orange, were present at Eielson AFB and that he handled or was exposed to such.  The Veteran's service records are devoid of any reference to herbicide agents.  The RO followed appropriate guidance on verifying herbicide agents exposure at Eielson AFB and were unable to verify the Veteran's report of exposure.  In July 2009, the National Personnel Records Center indicated that there is no record of the Veteran being exposed to herbicides in service.  Furthermore, the Veteran has not demonstrated that he is competent to identify Agent Orange or other herbicide agents.  As there is no credible and competent evidence showing actual exposure to herbicide agents, the Board will continue its analysis based on other service connection theories.

Excluding the possibility of in-service exposure to herbicide agents, the evidence does not show that the diabetes mellitus had onset during, or is otherwise related to the Veteran's military service.  38 C.F.R. § 3.303(d). 

The service treatment records do not contain a diagnosis of diabetes mellitus.  VA treatment records, dated as early as 1994, show the Veteran was initially diagnosed with diabetes mellitus many years after service, in May 2009.  In a December 2009 statement the Veteran noted that he had obtained 20 years of treatment at the Anchorage VAMC from the date of his discharge until he moved to Virginia, which the Board notes would be around 1986.  In August 2014, and pursuant to the Board's 2014 Remand, the RO requested all VA treatment records from the Alaska VA Healthcare System dated from January 1984 to the present.  The Alaska VA Healthcare System provided all of their available medical records; these records do not precede 1994.

There is no evidence that diabetes mellitus was present in service.  In addition, there is no evidence that the Veteran was diagnosed with diabetes mellitus within one year of his January 1984 discharge from active duty service.  As noted, the initial diagnosis was in 2009, 15 years after his retirement from service.  For these reasons, service connection for diabetes mellitus on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016). 

The record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current diabetes mellitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143(1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

In the absence of any competent and probative evidence establishing that the Veteran's diabetes mellitus is otherwise etiologically related to service, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303 (2016).   

As the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16 (b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension for adjudication.  Bowling v. Principi, 15 Vet. App. 1(2001).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447(2009) (per curium).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164(1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294(1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532(1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356(1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

The Veteran is currently service-connected for right knee status post total knee replacementservice (rated 20 percent), chronic epididymitis (rated 10 percent), tinnitus (rated 10 percent), and bilateral hearing loss (rated 0 percent), for a combined rating of 40 percent.  The Veteran does not meet the criteria for award of a schedular TDIU because there is not one disability rated at 60 percent or more, or two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§4.16(a), 4.25, 4.26 (2016).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R.§ 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b).  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In this case, the evidence does not show that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, such that extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).

In July 2009, the RO provided the Veteran with a VA Form 21-8940 Application for Increased Compensation Based on Individual Unemployability and a VA Form 21-4192 Request For Employment Information In Connection With Claim For Disability Benefits.  

In December 2009, the Veteran provided a copy of his resume.  He indicated that he last worked in 2008 as a supervising civil engineer.  The resume reveals that his eduction and certifications included a B.S.C.E., in Civil Engineering; a Masters in Soils and Foundations; Structural, Civil and Architectural Certifications from both community and technical colleges;and various other forms of related education and certifications.  His prior work experience between 1970 and 1979 and between 1984 and 2008 included numerous positions in the civil engineering field (including cartography); some of these positions were supervisory in nature.

The Veteran was provided the VA Form 21-8940 and the VA Form 21-4192 again in April 2012, but he did not submit completed copies.

At a VA TDIU examination in July 2013, a VA examiner determined that the service-connected epididymitis does not impact the Veteran's ability to work.  With respect to the service-connected right knee, the examiner noted that the Veteran has difficulty with standing and walking due to service-connected right knee, but also due to his non service-connected back condition.  The examiner indicated that the Veteran would be unable to do most physical employment due to his service-connected right knee, but would also be impacted due to his non service-connected back and neck conditions, which also interfere with prolonged sitting.  However, it was also noted that the Veteran reported that he "got hooked on pain medication" due to chronic pain conditions, which impacted him mentally and impairs his ability to work.  

At a VA audio examination in August 2013, the Veteran reported that his service-connected hearing loss and tinnitus disabilities affect his ability to work as he has to "focus on listening" and "misses a lot."  He also indicated that his tinnitus affects his ability to work because it makes him anxious and nervous to be around people.

At a VA examination in December 2016, a VA examiner indicated that the service-connected right knee disability impacts his ability to perform occupational tasks as he has difficulty with walking, crawling, kneeling, and climbing.

Based on all pertinent evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation, consistent with his background and education, due to his service-connected disabilities alone.  

While failure to complete the noted forms is not fatal to a TDIU claim in and of itself, the Veteran's failure to do so deprives the Board of information as to the information necessary to address a claim for TDIU.  The Veteran was informed in the November 2009 rating decision of the need for his prior employment information and verification from previous employers as to the type of work performed, the hours worked, the length of time employed and the reason for leaving employment.  While his resume does provide information about his education and experience, the additional and pertinent types of information discussed by the RO in November 2009 were not included.  His failure to complete the VA Forms 21-8940 and 21-4192 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without all the necessary information to adjudicate his claim.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The medical evidence record does not otherwise indicate that the Veteran is incapable of securing or following a substantially gainful occupation, consistent with his background and education, due to his service-connected disabilities alone.  As noted, the service-connected epididymitis has no impact on his ability to work.  His service-connected right knee likely impacts his ability to perform intense physical labor; and his hearing loss and tinnitus likely would impact sedentary employment.  However, the evidence does not demonstrate that he is unable to secure and/or maintain gainful sedentary or physical employment consistent with his prior experience, education, and training- solely as a result of these disabilities.  As shown, the July 2013 VA examiner noted that other non service-connected neck and back conditions would preclude physical labor employment.  Also, the Veteran informed a VA examiner that it was his addiction to pain medication that caused him to unable to perform the mental tasks associated with gainful employment.   

Due in part to lack of cooperation of the Veteran, and also in light of the available medical evidence and opinions, there is no basis for referral to the Director of Compensation for extraschedular consideration of a TDIU under 38 C.F.R.§ 4.16 (b). 

The preponderance of the evidence is against entitlement to TDIU; thus, the benefit of the doubt doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.

TDIU is denied.



____________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


